 
 
I 
108th CONGRESS
2d Session
H. R. 5348 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Tauzin (for himself, Mr. Vitter, Mr. Alexander, Mr. John, Mr. Baker, Mr. McCrery, and Mr. Jefferson) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To establish the Atchafalaya National Heritage Area, Louisiana, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Atchafalaya National Heritage Area Act. 
2.FindingsCongress finds the following: 
(1)The Atchafalaya Basin area of Louisiana, designated by the Louisiana Legislature as the Atchafalaya Trace State Heritage Area and consisting of the area described in section 5(b), is an area in which natural, scenic, cultural, and historic resources form a cohesive and nationally distinctive landscape arising from patterns of human activity shaped by geography. 
(2)The significance of the area is enhanced by the continued use of the area by people whose traditions have helped shape the landscape. 
(3)There is a national interest in conserving, restoring, promoting, and interpreting the benefits of the area for the residents of, and visitors to, the area. 
(4)The area represents an assemblage of rich and varied resources forming a unique aspect of the heritage of the United States. 
(5)The area reflects a complex mixture of people and their origins, traditions, customs, beliefs, and folkways of interest to the public. 
(6)The land and water of the area offer outstanding recreational opportunities, educational experiences, and potential for interpretation and scientific research. 
(7)Local governments of the area support the establishment of a national heritage area. 
3.PurposesThe purposes of this Act are— 
(1)to conserve, restore, promote, and interpret the significant resource values and functions of the Atchafalaya Basin area and advance sustainable economic development of the area; 
(2)to foster a close working relationship with all levels of government, the private sector, and the local communities in the area so as to enable those communities to conserve their heritage while continuing to pursue economic opportunities; and 
(3)to establish, in partnership with the State, local communities, preservation organizations, private corporations, and landowners in the Heritage Area, the Atchafalaya Trace State Heritage Area, as eligible parishes designated by the Louisiana Legislature, as the Atchafalaya National Heritage Area. 
4.DefinitionsIn this Act: 
(1)Heritage areaThe term Heritage Area means the Atchafalaya National Heritage Area established by section 5(a). 
(2)Local coordinating entityThe term local coordinating entity means the local coordinating entity for the Heritage Area designated by section 5(c). 
(3)Management planThe term management plan means the management plan for the Heritage Area developed under section 7. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)StateThe term State means the State of Louisiana. 
5.Atchafalaya National Heritage Area 
(a)EstablishmentThere is established in the State the Atchafalaya National Heritage Area. 
(b)BoundariesThe Heritage Area shall consist of parishes that are consistent with the tradition, purposes, goals, and culture of the Heritage Area as determined by the Secretary in consultation with the State. The Secretary shall give priority consideration to those parishes in Atchafalaya State Heritage Area. 
(c)Local coordinating entity 
(1)In generalThe Atchafalaya Trace Commission shall be the local coordinating entity for the Heritage Area. 
(2)CompositionThe local coordinating entity shall be composed of 1 member appointed by the governing authority of each parish within the Heritage Area. 
6.Authorities and duties of the local coordinating entity 
(a)AuthoritiesFor the purposes of developing and implementing the management plan approved by the Secretary, the local coordinating entity may— 
(1)make grants to, and enter into cooperative agreements with, the State, units of local government, and private organizations; 
(2)hire and compensate staff; and 
(3)enter into contracts for goods and services. 
(b)DutiesThe local coordinating entity shall— 
(1)submit to the Secretary for approval a management plan; 
(2)implement the management plan, including providing assistance to units of government and others in— 
(A)carrying out programs that recognize important resource values within the Heritage Area; 
(B)encouraging sustainable economic development within the Heritage Area; 
(C)establishing and maintaining interpretive sites within the Heritage Area; and 
(D)increasing public awareness and appreciation for the natural, historic, and cultural resources of the Heritage Area; 
(3)adopt bylaws governing the conduct of the local coordinating entity; and 
(4)for any year for which Federal funds are received under this Act, submit to the Secretary a report that describes, for the year— 
(A)the accomplishments of the local coordinating entity; and 
(B)the expenses and income of the local coordinating entity. 
(c)Acquisition of real propertyNo Federal funds authorized under this Act may be used to acquire real property or any interest in real property. 
(d)Public meetingsThe local coordinating entity shall conduct public meetings at least quarterly. 
7.Management plan 
(a)In generalThe local coordinating entity shall develop a management plan for the Heritage Area that incorporates an integrated and cooperative approach to conserve, interpret, and enhance the natural, scenic, cultural, historic, and recreational resources of the Heritage Area consistent with local, State and Federal land use laws and compatible with the economic viability of the Heritage Area. 
(b)Consideration of other plans and actionsIn developing the management plan, the local coordinating entity shall— 
(1)take into consideration Federal, State, and local plans land use, laws, and plans; and 
(2)invite the participation of residents, public agencies, and private organizations in the Heritage Area. 
(c)ContentsThe management plan shall include— 
(1)an inventory of the resources in the Heritage Area, including— 
(A)a list of property in the Heritage Area that— 
(i)relates to the purposes of the Heritage Area; and 
(ii)should be preserved, restored, managed, or maintained because of the significance of the property; and 
(B)an assessment of cultural landscapes within the Heritage Area; 
(2)provisions for the conservation, interpretation, and enjoyment of the resources of the Heritage Area identified in the management plan and found by the Secretary to be consistent with this Act and consistent with economic viability of the Heritage Area; 
(3)an interpretation plan for the Heritage Area; and 
(4)a program for implementation of the management plan that includes— 
(A)actions that may be carried out by units of government, private organizations, and public-private partnerships to protect the resources of the Heritage Area; and 
(B)the identification of existing and potential sources of funding for implementing the plan. 
(d)Submission to secretary for Approval 
(1)In generalNot later than 3 years after the date of the enactment of this Act, the local coordinating entity shall submit the management plan to the Secretary for approval. 
(2)Effect of failure to submitIf a management plan is not submitted to the Secretary by the date specified in paragraph (1), the Secretary shall not provide any additional funding under this Act until a management plan for the Heritage Area is submitted to the Secretary. 
(e)Approval 
(1)In generalNot later than 90 days after receiving the management plan submitted under subsection (d)(1), the Secretary, in consultation with the State, shall approve or disapprove the management plan. 
(2)Action following disapproval 
(A)In generalIf the Secretary disapproves a management plan under paragraph (1), the Secretary shall— 
(i)advise the local coordinating entity in writing of the reasons for the disapproval; 
(ii)make recommendations for revisions to the management plan; and 
(iii)allow the local coordinating entity to submit to the Secretary revisions to the management plan. 
(B)Deadline for Approval of revisionNot later than 90 days after the date on which a revision is submitted under subparagraph (A)(iii), the Secretary shall approve or disapprove the revision. 
(f)Revision 
(1)In generalAfter approval by the Secretary of a management plan, the local coordinating entity shall periodically— 
(A)review the management plan; and 
(B)submit to the Secretary, for review and approval by the Secretary, the recommendations of the local coordinating entity for any revisions to the management plan that the local coordinating entity considers to be appropriate. 
(2)Expenditure of fundsFunds made available under this Act shall be used only to implement the approved management plan. 
8.Requirements for inclusion of private property 
(a)Notification and consent of property owners requiredNo privately owned property shall be preserved, conserved, or promoted by the management plan for the Heritage Area until the owner of that private property has been notified in writing by the management entity and has given written consent to the management entity for such preservation, conservation, or promotion. 
(b)Landowner withdrawAny owner of private property included within the boundary of the Heritage Area shall have that private property immediately removed from the boundary by submitting a written request to the management entity. 
9.Private property protection 
(a)Access to private propertyNothing in this Act shall be construed to— 
(1)require any private property owner to allow public access (including Federal, State, or local government access) to such private property; or 
(2)modify any provision of Federal, State, or local law with regard to public access to or use of private property. 
(b)LiabilityDesignation of the Heritage Area shall not be considered to create any liability, or to have any effect on any liability under any other law, of any private property owner with respect to any persons injured on that private property. 
(c)Participation of private property owners in heritage areaNothing in this Act shall be construed to require the owner of any private property located within the boundaries of the Heritage Area to participate in or be associated with the Heritage Area.  
10.Effect of ActNothing in this Act— 
(1)grants any Federal agency regulatory authority over any interest in the Heritage Area, unless cooperatively agreed to by all involved parties; 
(2)modifies, enlarges, or diminishes any authority of the Federal, or State, or local government to regulate any use of land as provided for by law (including regulations) in existence on the date of the enactment of this Act; 
(3)grants any power of zoning or land use to the local coordinating entity; 
(4)imposes any environmental, occupational, safety, or other rule, standard, or permitting process that is different from those in effect on the date of enactment of this Act that would be applicable had the Heritage Area not been established; 
(5)imposes any change in Federal environmental quality standards;  
(6)abridges, restricts, or alters any applicable rule, standard, or review procedure for permitting of facilities within or adjacent to the Heritage Area; or 
(7)affects the continuing use and operation, where located on the date of enactment of this Act, of any public or private facility, including any public utility or common carrier. 
11.Authorization of AppropriationsThere is authorized to be appropriated to carry out this Act $10,000,000, of which not more than $1,000,000 shall be made available for any fiscal year. 
 
